
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

made by

VALVINO LAMORE, LLC,

WYNN LAS VEGAS CAPITAL CORP.,

PALO, LLC,

WYNN RESORTS HOLDINGS, LLC,

DESERT INN WATER COMPANY, LLC,

WYNN DESIGN & DEVELOPMENT, LLC,

WORLD TRAVEL LLC,

LAS VEGAS JET, LLC,

WYNN LAS VEGAS, LLC

and

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

in favor of

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

Dated as of October 30, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

SECTION 1.    DEFINED TERMS   1     1.1.   Definitions.   1     1.2.   Other
Definitional Provisions.   6 SECTION 2.    GUARANTEE   6     2.1.   Guarantee.  
6     2.2.   Rights of Reimbursement, Contribution and Subrogation.   7     2.3.
  Amendments, etc. with respect to the Borrower Obligations.   9     2.4.  
Guarantee Absolute and Unconditional.   9     2.5.   Reinstatement.   10    
2.6.   Payments.   10 SECTION 3.    GRANT OF SECURITY INTEREST   10
SECTION 4.    REPRESENTATIONS AND WARRANTIES   11     4.1.   Representations in
Credit Agreement; Guarantor Representations.   11     4.2.   Title; No Other
Liens.   11     4.3.   Perfected First Priority Liens.   12     4.4.   Name;
Jurisdiction of Organization, etc.   12     4.5.   Inventory, Equipment and
Books and Records.   12     4.6.   Farm Products.   13     4.7.   Investment
Property.   13     4.8.   Receivables.   13     4.9.   Contracts.   13     4.10.
  Intellectual Property.   14     4.11.   Vehicles.   16 SECTION 5.    COVENANTS
  16     5.1.   Covenants in Credit Agreement.   16     5.2.   Delivery and
Control of Instruments, Chattel Paper, Investment Property and Deposit Accounts.
  17     5.3.   [INTENTIONALLY OMITTED].   17     5.4.   Payment of Obligations.
  17     5.5.   Maintenance of Perfected Security Interest; Further
Documentation.   18     5.6.   Changes in Locations, Name, Jurisdiction of
Incorporation, etc.   18     5.7.   Notices.   18     5.8.   Investment
Property.   19     5.9.   Receivables.   20     5.10.   Contracts.   20    
5.11.   Intellectual Property.   20     5.12.   Vehicles.   22     5.13.  
Non-Deliverable Collateral   23

i

--------------------------------------------------------------------------------

SECTION 6.    REMEDIAL PROVISIONS   23     6.1.   Nevada Gaming Laws and
Intercreditor Agreements.   23     6.2.   Certain Matters Relating to
Receivables.   23     6.3.   Communications with Obligors; Grantors Remain
Liable.   23     6.4.   Pledged Securities.   24     6.5.   Proceeds to be
Turned Over To Administrative Agent.   24     6.6.   Application of Proceeds.  
25     6.7.   Code and Other Remedies.   25     6.8.   Registration Rights.   26
    6.9.   Waiver; Deficiency.   27 SECTION 7.    THE ADMINISTRATIVE AGENT   27
    7.1.   Administrative Agent's Appointment as Attorney-in-Fact, etc.   27    
7.2.   Duty of Administrative Agent.   29     7.3.   Execution of Financing
Statements.   29     7.4.   Authority of Administrative Agent.   29     7.5.  
Appointment of Co-Collateral Agents.   30 SECTION 8.    MISCELLANEOUS   30    
8.1.   Amendments in Writing.   30     8.2.   Notices.   30     8.3.   No Waiver
by Course of Conduct; Cumulative Remedies.   30     8.4.   Enforcement Expenses;
Indemnification.   30     8.5.   Successors and Assigns.   31     8.6.  
Set-Off.   31     8.7.   Counterparts.   31     8.8.   Severability.   31    
8.9.   Section Headings.   31     8.10.   Integration.   31     8.11.  
GOVERNING LAW   32     8.12.   Submission to Jurisdiction; Waivers.   32    
8.13.   Acknowledgments.   32     8.14.   Additional Grantors.   32     8.15.  
Releases.   32     8.16.   WAIVER OF JURY TRIAL   33     8.17.   Regulatory
Matters.   33

ii

--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

        This GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 30, 2002,
is made by each of the signatories hereto (together with any other entity that
may become a party hereto as provided herein, the "Grantors"), in favor of
DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (in such capacity,
the "Administrative Agent") for (i) the banks and other financial institutions
or entities (the "Lenders") from time to time parties to the Credit Agreement,
dated as of October 30, 2002 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Wynn Las Vegas, LLC, a Nevada
limited liability company (the "Borrower"), the Lenders, Deutsche Bank
Securities Inc., as lead arranger and joint book running manager, Banc of
America Securities LLC, as lead arranger, joint book running manager and
syndication agent, Bear, Stearns & Co. Inc., as arranger and joint book running
manager, Bear Stearns Corporate Lending Inc., as joint documentation agent,
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent, JPMorgan Chase Bank, as joint documentation agent, and the
Administrative Agent and (ii) the other Secured Parties (as hereinafter
defined).

RECITALS:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

        WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;

        WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;

        WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

        NOW, THEREFORE, in consideration of the premises and to induce the
Arrangers, the Managers, the Agents, including, without limitation, the
Administrative Agent, and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

        1.1.    Definitions.    (a) Any capitalized terms used in this Agreement
which are not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Disbursement Agreement (as defined below) and, if
not defined therein, the respective meanings ascribed to such terms in the
Credit Agreement; provided, that (1) any such capitalized terms used in this
Agreement which are defined in both the Disbursement Agreement and the Credit
Agreement shall have the respective meanings ascribed to such terms in the
Disbursement Agreement, and (2) upon termination of the Disbursement Agreement,
any defined terms used herein having meanings given to such terms in the
Disbursement Agreement shall continue to have the meanings given to such terms
in the Disbursement Agreement as amended and in effect immediately prior to such
termination (provided that, following any such termination of the Disbursement
Agreement, such terms and the meanings therefor may be amended or modified in
accordance with Section 10.1 of the Credit Agreement). The

--------------------------------------------------------------------------------


following terms which are defined in the Uniform Commercial Code in effect in
the State of New York on the date hereof are used herein as so defined:
Accounts, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Commodity Intermediary, Documents, Entitlement Order, Equipment, Farm
Products, Financial Asset, Goods, Instruments, Inventory, Letters of Credit,
Letter of Credit Rights, Payment Intangible, Securities Account, Securities
Intermediary, Security, Security Entitlement, Supporting Obligation and
Uncertificated Security.

        (b)  The following terms shall have the following meanings:

        "Agreement": this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.

        "Borrower Obligations": the collective reference to the Obligations (as
defined in the Credit Agreement).

        "Collateral": as defined in Section 3.

        "Collateral Account": (i) any collateral account established by the
Administrative Agent as provided in Section 6.2 or 6.5 or (ii) any cash
collateral account established as provided in Sections 2.12(g) or 8 of the
Credit Agreement.

        "Contracts": the contracts and agreements listed in Schedule 7 (which
include, without limitation, all Material Contracts (as defined in the Credit
Agreement) and all Material Project Documents (as defined in the Disbursement
Agreement)) as such schedule may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the provisions hereof, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all rights of any Grantor to damages arising
thereunder, (iv) all rights of any Grantor to cancel, terminate or suspend such
Contracts or the performance of work thereunder, and to perform and compel
performance of, such Contracts and to exercise all remedies thereunder and
(v) all rights of any Grantor to amend or modify such Contracts and to consent
to any sale, assignment or disposition (by operation of law or otherwise) by the
counterparty thereto of any part of such counterparty's interest in any such
Contract.

        "Copyright Licenses": any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

        "Copyrights": (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 6, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (v) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.

2

--------------------------------------------------------------------------------




        "Deposit Account": as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.

        "Disbursement Agreement": that certain Master Disbursement Agreement
dated as of October 30, 2002 among the Borrower, the Administrative Agent and
the other parties signatory thereto, as the same may hereafter be amended or
modified in accordance with its terms and the terms of the Credit Agreement.

        "Excluded Assets": (i) the Aircraft and the Aircraft Note, (ii) the
Company Accounts (it being understood that certain of the Company Accounts have
been pledged to the Administrative Agent pursuant to the Company Collateral
Account Agreements), (iii) subject to Section 7.13(b) of the Credit Agreement,
any assets the acquisition of which was financed by Indebtedness permitted by
Section 7.2(g) of the Credit Agreement, to the extent that the terms of such
Indebtedness prohibit additional Liens on such assets (but only to the extent
and so long as so prohibited), (iv) any Contract that prohibits the creation of
a security interest therein or requires consent to such security interest (other
than to the extent that any such prohibition or consent requirement would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New
York UCC); provided, however, that the security interest shall attach
immediately at such time as the restriction prohibiting assignment shall be
removed or any condition thereto shall be satisfied, and (v) all Intellectual
Property related to the name "Wynn Resorts".

        "General Intangibles": all "general intangibles" as such term is defined
in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all rights and interests in, to and under
contracts, agreements, instruments and indentures, including, without
limitation, the Contracts, and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, (iv) all rights of such
Grantor to receive any tax refunds, and (v) all rights of such Grantor to
terminate and to perform, compel performance and to exercise all remedies
thereunder.

        "Guarantor Obligations": with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Section 2) or any other Loan
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to any Secured Party that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document).

        "Guarantors": the collective reference to the Grantors other than the
Borrower.

        "Hedge Agreements": as to any Person, all interest rate swaps, caps or
collar agreements or similar arrangements entered into by such Person providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or

3

--------------------------------------------------------------------------------




otherwise, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets and the Trade Secret Licenses, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

        "Intercompany Note": any promissory note evidencing loans made by any
Grantor to Borrower or any of the other Grantors, including, without limitation,
the Subordinated Intercompany Note (but excluding the Aircraft Note).

        "Investment Property": the collective reference to (i) all "investment
property" as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts, (ii) security entitlements, in the case of any United
States Treasury book-entry securities, as defined in 31 C.F.R. section 357.2,
or, in the case of any United States federal agency book-entry securities, as
defined in the corresponding United States federal regulations governing such
book-entry securities, and (iii) whether or not constituting "investment
property" as defined in the Uniform Commercial Code in effect in the State of
New York on the date hereof, all Pledged Notes, all Pledged Stock, all Pledged
Security Entitlements, all Pledged Debt Securities and all Pledged Commodity
Contracts.

        "Issuers": the collective reference to each issuer of a Pledged
Security.

        "Nevada Gaming Authorities": as defined in the Credit Agreement.

        "New York UCC": the Uniform Commercial Code as from time to time in
effect in the State of New York.

        "Non-Deliverable Collateral": as defined in Section 4.8(a).

        "Obligations": (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

        "Patent License": all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

        "Patents": (i) all patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 6, and all certificates of invention or
similar industrial property rights, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iv) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Patent Licenses entered into in connection
therewith, and damages and payments for past, present or future infringement
thereof), and (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof, all improvements thereon and all
other rights of any kind whatsoever accruing thereunder or pertaining thereto.

        "Permits": as defined in the Credit Agreement.

        "Pledged Commodity Contracts": all commodity contracts listed on
Schedule 2 and all other commodity contracts to which any Grantor is party from
time to time.

        "Pledged Debt Securities": the debt securities listed on Schedule 2,
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

4

--------------------------------------------------------------------------------




        "Pledged Notes": all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

        "Pledged Securities": the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Stock.

        "Pledged Security Entitlements": all security entitlements with respect
to the financial assets listed on Schedule 2 and all other security entitlements
of any Grantor.

        "Pledged Stock": the shares of Capital Stock listed on Schedule 2,
together with any other shares, stock certificates, options, rights or security
entitlements of any nature whatsoever in respect of the Capital Stock of any
Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect.

        "Proceeds": all "proceeds" as such term is defined in
Section 9-102(a)(64) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

        "Receivable": any right to payment for goods or other property sold,
leased, licensed or otherwise disposed of or for services rendered, whether or
not such right is evidenced by an Instrument or Chattel Paper and whether or not
it has been earned by performance (including, without limitation, any Account or
Payment Intangible). References herein to a Receivable shall include any
Supporting Obligation or collateral securing such Receivable.

        "Secured Parties": collectively, the Arrangers, the Agents, the
Managers, the Lenders and, with respect to any Specified Hedge Agreement, any
affiliate of any Lender party thereto or any Person that was a Lender or an
affiliate thereof when such Specified Hedge Agreement was entered into that has
agreed to be bound by the provisions of Section 7.2 hereof as if it were a party
hereto and by the provisions of Section 9 of the Credit Agreement as if it were
a Lender party thereto.

        "Securities Act": the Securities Act of 1933, as amended.

        "Trademark License": any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.

        "Trademarks": (i) all trademarks, service marks, trade names, corporate
names, company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 6, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

        "Trade Secret License": any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret, including, without limitation, any of the foregoing referred to in
Schedule 6.

        "Trade Secrets": (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and

5

--------------------------------------------------------------------------------




development information, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans, and customer and
supplier lists and information, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of any Grantor accruing thereunder
or pertaining thereto.

        "Vehicles": all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any
jurisdiction and, in any event including, without limitation, the vehicles
listed on Schedule 8 and all tires and other appurtenances to any of the
foregoing; provided, that the term "Vehicles" shall not include the Aircraft.

        1.2.    Other Definitional Provisions.    (a) The words "hereof",
"herein", "hereto" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

        (b)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (c)  Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor's
Collateral or the relevant part thereof.

        (d)  The expressions "payment in full," "paid in full" and any other
similar terms or phrases when used herein with respect to the Borrower
Obligations or the Guarantor Obligations shall mean the unconditional, final and
irrevocable payment in full, in immediately available funds, of all of the
Borrower Obligations or the Guarantor Obligations, as the case may be.

SECTION 2. GUARANTEE

        2.1.    Guarantee.    

        (a)  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

        (b)  If and to the extent required in order for the Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Section 2.2. Each
Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.1(b) or to reduce, or
request judicial relief

6

--------------------------------------------------------------------------------




reducing, the amount of its liability under this Agreement, and (iii) the
limitation set forth in this Section 2.1(b) may be enforced only to the extent
required under such laws in order for the obligations of such Guarantor under
this Agreement to be enforceable under such laws and only by or for the benefit
of a creditor, representative of creditors or bankruptcy trustee of such
Guarantor or other Person entitled, under such laws, to enforce the provisions
thereof.

        (c)  Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time be incurred or permitted in an amount exceeding the
maximum liability of such Guarantor under Section 2.1(b) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.

        (d)  The guarantee contained in this Section 2 shall remain in full
force and effect until payment in full of all Obligations that do not arise
under a Specified Hedge Agreement, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.

        (e)  No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations (other than Obligations in respect of any Specified Hedge Agreement)
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated or have expired.

        2.2.    Rights of Reimbursement, Contribution and Subrogation.    In
case any payment is made on account of the Obligations by any Grantor or is
received or collected on account of the Obligations from any Grantor or its
property:

        (a)  If such payment is made by the Borrower or from its property, then,
if and to the extent such payment is made on account of Obligations arising from
or relating to a Loan made to the Borrower or a Letter of Credit issued for
account of the Borrower, the Borrower shall not be entitled (A) to demand or
enforce reimbursement or contribution in respect of such payment from any other
Grantor or (B) to be subrogated to any claim, interest, right or remedy of any
Secured Party against any other Person, including any other Grantor or its
property; and

        (b)  If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of the
Obligations, (A) to demand and enforce reimbursement for the full amount of such
payment from the Borrower and (B) to demand and enforce contribution in respect
of such payment from each other Guarantor which has not paid its fair share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
fair share of the unreimbursed portion of such payment. For this purpose, the
fair share of each Guarantor as to any unreimbursed payment shall be determined
based on an equitable apportionment of such unreimbursed payment among all
Guarantors based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.

        (c)  If and whenever (after payment in full of the Obligations) any
right of reimbursement or contribution becomes enforceable by any Grantor
against any other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall
be entitled, subject to and upon payment in full of the Obligations,

7

--------------------------------------------------------------------------------




to be subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. Such
right of subrogation shall be enforceable solely against the Grantors, and not
against the Secured Parties, and neither the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded by any Grantor, then (after payment in full of the
Obligations) the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument satisfactory to the Administrative Agent transferring, on a quitclaim
basis without any recourse, representation, warranty or obligation whatsoever,
whatever security interest the Administrative Agent then may hold in whatever
Collateral may then exist that was not previously released or disposed of by the
Administrative Agent.

        (d)  All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Grantor, it shall be held by such Grantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

        (e)  The obligations of the Grantors under the Loan Documents, including
their liability for the Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

        (f)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).

        (g)  Each Guarantor waives any right or claims of right to cause a
marshalling of the Borrower's or any Guarantor's assets or to proceed against
any Guarantor, the Borrower or any other guarantor of any of the Borrower's
obligations in any particular order, including, but not limited to, any right
arising out of Nevada Revised Statutes 40.430, to the fullest extent permitted
by Nevada Revised Statutes 40.495(2).

8

--------------------------------------------------------------------------------




        2.3.    Amendments, etc. with respect to the Borrower
Obligations.    Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Borrower Obligations made by any Secured Party may be rescinded by such Secured
Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the requisite Lenders under the Credit Agreement or
all Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

        2.4.    Guarantee Absolute and Unconditional.    Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by the Borrower or any other Person against any Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof "demand" shall include the commencement and continuance of any legal
proceedings.

9

--------------------------------------------------------------------------------


        2.5.    Reinstatement.    The guarantee contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations is
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

        2.6.    Payments.    Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the office of the
Administrative Agent located at the Payment Office specified in the Credit
Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

        Each Grantor, subject to compliance with applicable Nevada Gaming Laws,
hereby assigns and transfers to the Administrative Agent, and hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, all of the personal property of such Grantor, including,
without limitation, the following property, in each case, wherever located and
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the "Collateral"), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor's Obligations:

        (a)  all Accounts;

        (b)  all Chattel Paper;

        (c)  all Contracts;

        (d)  all Deposit Accounts;

        (e)  all Documents;

        (f)    all Equipment;

        (g)  all General Intangibles (including, without limitation, Payment
Intangibles);

        (h)  all Instruments;

        (i)    all Intellectual Property;

        (j)    all Inventory;

        (k)  all Investment Property;

        (l)    all Letters of Credit and Letter of Credit Rights;

10

--------------------------------------------------------------------------------



        (m)  all money;

        (n)  all Vehicles;

        (o)  all Goods and other property not otherwise described above:

        (p)  all bank accounts, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing such bank
accounts;

        (q)  all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.;

        (r)  all Permits;

        (s)  all insurance policies and all loss proceeds and other amounts
payable thereunder (including, without limitation, Insurance Proceeds) and all
Eminent Domain Proceeds; and

        (t)    to the extent not otherwise included, all Proceeds, accessions
and products of any kind and all of the foregoing and all collateral security
and guarantees given by any Person with respect to any of the foregoing
(including, without limitation, Supporting Obligations).

        Notwithstanding anything to the contrary in this Agreement, the term
"Collateral" shall not include (i) any of the Excluded Assets, (ii) any license,
permit, or authorization issued by any of the Nevada Gaming Authorities or any
other Governmental Authority, or any other Collateral, which may not be pledged
or in which a security interest may not be granted under Nevada Gaming Laws, or
other applicable law, or under the terms of any such license, permit, or
authorization, or which would require a finding of suitability or other similar
approval or procedure by any of the Nevada Gaming Authorities or any other
Governmental Authority prior to being pledged, hypothecated, or given as
collateral security (to the extent such finding or approval has not been
obtained), and (iii) any water rights, to the extent that the requisite
approvals from the Nevada Public Utility Commission for the granting of security
interests therein have not been obtained.

SECTION 4. REPRESENTATIONS AND WARRANTIES

        To induce the Arrangers, the Agents, the Managers and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:

        4.1.    Representations in Credit Agreement; Guarantor
Representations.    In the case of each Guarantor, the representations and
warranties set forth in Section 4 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party, each of
which is hereby incorporated herein by reference and shall apply to each
Guarantor mutatis mutandis, are true and correct, and the Secured Parties shall
be entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower's knowledge shall, for the purposes of this Section 4.1(a), be deemed
to be a reference to such Guarantor's knowledge.

        4.2.    Title; No Other Liens.    Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, Liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except for Permitted Liens. No effective financing
statement, mortgage or other instrument similar in effect with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable

11

--------------------------------------------------------------------------------


benefit of the Secured Parties, pursuant to this Agreement or as are otherwise
permitted by the Credit Agreement.

        4.3.    Perfected First Priority Liens.    (a) The security interests
granted pursuant to this Agreement (i) constitute valid and, subject only to the
filing of the financing statements and the taking of the other actions listed on
Schedule 3 hereto, fully perfected security interests in all of the Collateral
(other than Intellectual Property arising under foreign laws which is not listed
on Schedule 6 or which is listed as "immaterial" on Schedule 6) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor's Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor, (ii) are subject to
no other Liens on the Collateral except for Permitted Liens and (iii) are prior
to all other Liens on the Collateral except for Senior Permitted Liens. Without
limiting the foregoing, each Grantor has taken all actions necessary, including,
without limitation, those specified in Section 5.2 to: (i) establish the
Administrative Agent's "control" (within the meanings of Sections 8-106 and
9-106 of the New York UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts, Securities Entitlements or Commodity Accounts (each as defined in the
New York UCC), (ii) establish the Administrative Agent's "control" (within the
meaning of Section 9-104 of the New York UCC) over all Deposit Accounts, and
(iii) establish the Administrative Agent's "control" (within the meaning of
Section 9-107 of the New York UCC) over all Letter of Credit Rights.

        (b)  No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body (except those which
have been made or obtained) is required for either (i) the pledge or grant by
any Grantor of the security interests purported to be created in favor of the
Administrative Agent hereunder or (ii) the exercise by the Administrative Agent
of any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (A) for filings and actions specified on Schedule 3 and (B) as may be
required, in connection with the disposition of any Investment Property, by laws
generally affecting the offering and sale of securities;

        4.4.    Name; Jurisdiction of Organization, etc.    On the date hereof,
such Grantor's exact legal name (as indicated on the public record of such
Grantor's jurisdiction of formation or organization), jurisdiction of
organization and the location of such Grantor's chief executive office or sole
place of business are specified on Schedule 4. Each Grantor is organized solely
under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 4, the jurisdiction of
each such Grantor's organization of formation is required to maintain a public
record showing the Grantor to have been organized or formed. Except as specified
on Schedule 4, such Grantor has not changed its name, jurisdiction of
organization, chief executive office or sole place of business or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the previous five year period ending on the date hereof and
has not within such period become bound (whether as a result of merger or
otherwise) as grantor under a security agreement entered into by another Person,
which has not heretofore been terminated.

        4.5.    Inventory, Equipment and Books and Records.    On the date
hereof, the Inventory and the Equipment (other than mobile goods) and the books
and records pertaining to the Collateral are kept at the locations listed on
Schedule 5. No material Inventory or Equipment (in the aggregate) of such
Grantor is in the possession of an issuer of a negotiable document (as defined
in Section 7-104 of the UCC) therefor that has not been delivered to the
Administrative Agent or is otherwise in the possession of any bailee or
warehouseman.

12

--------------------------------------------------------------------------------


        4.6.    Farm Products.    None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

        4.7.    Investment Property.    (a) The shares of Pledged Stock pledged
by such Grantor hereunder constitute all of the issued and outstanding shares of
all classes of the Capital Stock of each Issuer owned by such Grantor.

        (b)  All the shares of the Pledged Stock of such Grantor have been duly
and validly issued and are fully paid and nonassessable.

        (c)  Each limited liability company interest or partnership interest
owned by such Grantor and included in the Pledged Stock is certificated (and
each Grantor covenants that it will not issue or cause or permit its
Subsidiaries to issue any Capital Stock in uncertificated form or seek to
convert all or any part of its existing Capital Stock into uncertificated form)
and the terms of such certificated limited liability company interests and
partnership interests expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
applicable jurisdiction.

        (d)  Each of the Pledged Notes issued to such Grantor constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

        (e)  Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Permitted Liens.

        (f)    Each Issuer that is not a Grantor hereunder but is an Affiliate
of any Grantor has executed and delivered to the Administrative Agent an
Acknowledgment and Agreement, in substantially the form of Exhibit A, to the
pledge of the Pledged Securities pursuant to this Agreement.

        4.8.    Receivables.    (a) No amount payable to such Grantor under or
in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Administrative Agent (other than
Receivables evidenced by Instruments representing (i) extensions of credit by
the Borrower to individual customers of its gaming operations in the ordinary
course of business and (ii) loans to employees expressly permitted under
Section 7.8(d) of the Credit Agreement (collectively, the "Non-Deliverable
Collateral")).

        (b)  None of the obligors on any material Receivables is a Governmental
Authority.

        (c)  The amounts represented by such Grantor to the Secured Parties from
time to time as owing to such Grantor in respect of the Receivables will at such
times be materially accurate.

        4.9.    Contracts.    (a) Except as specified on Schedule 7, no Contract
prohibits assignment by the applicable Grantor or requires or purports to
require the consent of any party (other than such Grantor) to such Contract in
connection with the execution, delivery and performance of this Agreement.

        (b)  Except, after the Closing Date, as expressly permitted by the
Credit Agreement or the Disbursement Agreement, each Contract is in full force
and effect and constitutes a valid and legally enforceable obligation of the
parties thereto, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally, general equitable principles (whether considered in
a proceeding in equity or at law).

13

--------------------------------------------------------------------------------

        (c)  No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than (i) those which have been duly
obtained, made or performed, are in full force and effect and do not subject the
scope of any such Contract to any material adverse limitation, either specific
or general in nature and (ii) with respect to the performance of such Contracts
only, filings, Permits or authorizations to be subsequently obtained as
contemplated by the Credit Agreement or the Disbursement Agreement.

        (d)  Neither such Grantor nor (to the best of such Grantor's knowledge)
any of the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

        (e)  The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

        (f)    Such Grantor has delivered to the Administrative Agent a complete
and correct copy of each Contract, including all amendments, supplements and
other modifications thereto.

        (g)  No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.

        (h)  None of the parties to any Contract is a Governmental Authority.

        4.10.    Intellectual Property.    (a) Schedules 6 includes, without
limitation, all Intellectual Property material to the conduct of such Grantor's
Permitted Businesses (which material Intellectual Property shall include, at all
times, all Intellectual Property relating to the "Le Rêve" name), which
Intellectual Property is owned by such Grantor in its own name on the date
hereof. Except as set forth in Schedule 6, such Grantor is the exclusive owner
of the entire and unencumbered right, title and interest in and to such
Intellectual Property and is otherwise entitled to use all such Intellectual
Property, without limitation, subject only to the license terms of the licensing
or franchise agreements referred to in paragraph (c) below.

        (b)  On the date hereof, all of such Grantor's material Intellectual
Property is valid, subsisting, unexpired and enforceable and has not been
abandoned.

        (c)  Except as set forth in Schedule 6 and for licenses between Grantors
in the ordinary course of business, on the date hereof (i) none of such
Grantor's Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor, and
(ii) there are no other agreements, obligations, orders or judgments which
affect the use of any material Intellectual Property.

        (d)  With respect to Wynn Resorts Holdings, (i) the rights of Wynn
Resorts Holdings in or to the "Le Rêve" name do not infringe upon the rights of
any third party, which infringement could reasonably be expected to have a
material adverse effect on such Grantor's ability to use the "Le Rêve" name in
its Permitted Businesses as currently used or contemplated to be used, (ii) no
claim has been asserted that the use of such Intellectual Property does or may
infringe upon the rights of any third party which claim, if determined adversely
to Wynn Resorts Holdings, could reasonably be expected to have a material
adverse effect on such Grantor's ability to use such Intellectual Property in
its Permitted Businesses, (iii) there is currently no infringement or
unauthorized use of any item of such Intellectual Property which infringement or
unauthorized use could reasonably be expected to have a material adverse effect
on Wynn Resorts Holdings' ability

14

--------------------------------------------------------------------------------




to use such Intellectual Property in its Permitted Businesses and (iv) no
holding, decision or judgment has been rendered by any Governmental Authority
which could reasonably be expected to have a material adverse effect on Wynn
Resorts Holdings' ability to use such Intellectual Property in its Permitted
Businesses.

        (e)  The rights of such Grantor in or to the Intellectual Property do
not infringe upon the rights of any third party, and no claim has been asserted
that the use of such Intellectual Property does or may infringe upon the rights
of any third party, in either case, which conflict or infringement could
reasonably be expected to have a Material Adverse Effect. To such Grantor's
knowledge, there is currently no infringement or unauthorized use of any item of
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

        (f)    No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity or
enforceability of, or such Grantor's rights in, any of such Grantor's
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect. Such Grantor is not aware of any uses of any item of
its material Intellectual Property that could reasonably be expected to lead to
such item becoming invalid or unenforceable.

        (g)  Except as could not reasonably be expected to have a Material
Adverse Effect, no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any of such Grantor's Intellectual Property or such Grantor's
ownership interest therein, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
patent, trademark, copyright, or any other right of any third party,
(iii) alleging that any material Intellectual Property of such Grantor is being
licensed, sublicensed or used in violation of any patent, trademark, copyright
or any other right of any third party, or (iv) which, if adversely determined,
would have a material adverse effect on the value of any of such Grantor's
Intellectual Property. To the knowledge of such Grantor, no Person is engaging
in any activity that infringes upon Grantor's material Intellectual Property or
upon the rights of such Grantor therein, except (i) with respect to the
Intellectual Property related to or otherwise associated with the Grantor's use
of the "Le Reve" name, such claims that, if determined adversely to a Grantor,
could not reasonably be expected to have a material adverse effect on such
Grantor's ability to use the "Le Reve" name in its Permitted Businesses as
currently used or contemplated to be used and (ii) with respect to all other
material Intellectual Property of such Grantor, as could not reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule 6
hereto, such Grantor has not granted any material license, or any release,
covenant not to sue, non-assertion assurance, or other material right to any
person with respect to any part of its material Intellectual Property. The
consummation of the transactions contemplated by this Agreement will not result
in the termination or impairment of any of the material Intellectual Property of
such Grantor.

        (h)  With respect to each Copyright License, Trademark License and
Patent License, as of the date hereof, and with respect to each material
Copyright License, material Trademark License and material Patent License after
the date hereof: (i) except as could not reasonably be expected to have a
Material Adverse Effect, such license is valid and binding and in full force and
effect and such license represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such license;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license; (iii) such Grantor has not
received any notice of termination or cancellation under such license, which
notice could reasonably be expected to have a Material Adverse Effect; (iv) such
Grantor has not received any notice of a breach or default under such license,
which notice could

15

--------------------------------------------------------------------------------




reasonably be expected to have a Material Adverse Effect, which breach or
default has not been cured; (v) such Grantor has not granted to any other third
party any rights, adverse or otherwise, under such license which could
reasonably be expected to have a Material Adverse Effect; and (vi) such Grantor
is not in breach or default in any material respect, and no event has occurred
that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.

        (i)    Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor has performed all acts and has paid all required
fees and taxes to maintain each and every item of its material Intellectual
Property in full force and effect and to protect and maintain its interest
therein. Such Grantor has either used proper statutory notice in connection with
its use of each material Patent, Trademark and Copyright included in its
Intellectual Property, or such Grantor's failure to use proper statutory notice
could not reasonably be expected to have a Material Adverse Effect.

        (j)    To its knowledge, except as could not reasonably be expected to
have a Material Adverse Effect, (i) none of the Trade Secrets of such Grantor
has been used, divulged, disclosed or appropriated to the detriment of such
Grantor for the benefit of any other Person; (ii) no employee, independent
contractor or agent of such Grantor has misappropriated any trade secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and (iii) no
employee, independent contractor or agent of such Grantor is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor's material Intellectual Property.

        (k)  Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor has made all filings and recordations necessary to
adequately protect its interest in its Intellectual Property including, without
limitation, recordation of its interests in the Patents and Trademarks with the
United States Patent and Trademark Office and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the United States Copyright Office and in corresponding national
and international copyright offices.

        (l)    Such Grantor has taken all commercially reasonable steps to
ensure that all licensed users of any of its material Intellectual Property use
consistent standards of quality which are controlled by such Grantor.

        (m)  The name "Wynn Resorts" and any Intellectual Property related
thereto is not material to the Permitted Businesses of any Grantor and Wynn
Resorts Holdings will transfer all such Intellectual Property to Wynn Resorts as
soon as practicable.

        4.11.    Vehicles.    Schedule 8 is a complete and correct list of all
Vehicles owned by such Grantor on the date hereof.

SECTION 5. COVENANTS

        Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until the Obligations (other than unmatured
contingent reimbursement and indemnification Obligations, and Obligations in
respect of any Specified Hedge Agreement) shall have been paid in full, no
Letter of Credit shall be outstanding and the Commitments shall have terminated
or expired:

        5.1.    Covenants in Credit Agreement.    Each Guarantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Guarantor or any of its Subsidiaries and each provision of
the Credit Agreement that

16

--------------------------------------------------------------------------------


relates to such Guarantor (whether directly, indirectly, through the Borrower's
obligation to cause such Guarantor to take or not take actions or otherwise) is
hereby incorporated herein by reference and shall apply to such Guarantor
mutatis mutandis to the same extent as if the Credit Agreement had been executed
by such Guarantor and such provisions had been made the direct obligations of
such Guarantor.

        5.2.    Delivery and Control of Instruments, Chattel Paper, Investment
Property and Deposit Accounts.    (a) If any of the Collateral shall be or
become evidenced or represented by any Instrument, Certificated Security,
Chattel Paper or Negotiable Document, such Instrument, Certificated Security,
Chattel Paper or Negotiable Document shall be promptly delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement (other
than the Non-Deliverable Collateral).

        (b)  If any of the Collateral shall be or become evidenced or
represented by an Uncertificated Security, such Grantor shall cause, or with
respect to any Issuer that is not an Affiliate of any Grantor, use commercially
reasonable efforts to cause, the Issuer thereof either (i) to register the
Administrative Agent as the registered owner of such Uncertificated Security,
upon original issue or registration of transfer or (ii) to agree in writing with
such Grantor and the Administrative Agent that such Issuer will comply with
instructions with respect to such Uncertificated Security originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in substantially the form of Exhibit C. Notwithstanding the foregoing, each
Grantor covenants that (x) the representations and warranties contained in
Section 4.7(c) shall at all times be true and correct and (y) it will not issue
or cause or permit its Subsidiaries to issue any Capital Stock in uncertificated
form or seek to convert all or any part of its existing Capital Stock into
uncertificated form.

        (c)  If any of the Collateral now or hereafter constitutes a Deposit
Account or a Securities Account, such Grantor shall cause the financial
institution maintaining such account to agree in writing with such Grantor and
the Administrative Agent that such financial institution shall comply with all
Entitlement Orders and instructions originated or issued by the Administrative
Agent with respect to such Deposit Account or Securities Account without further
consent of such Grantor, such agreement to be substantially in the form of
Exhibit D or in such other form as shall be satisfactory to the Administrative
Agent (including, without limitation, the Collateral Account Agreements (as
defined in the Disbursement Agreement), which such agreements must be
satisfactory to the Administrative Agent).

        (d)  If any of the Collateral shall be or become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Administrative Agent that such Commodity Intermediary will
apply any value distributed on account of such Commodity Contract as directed by
the Administrative Agent without further consent of such Grantor, such agreement
to be in substantially the form of Exhibit E or in such other form as may be
satisfactory to the Administrative Agent.

        (e)  If any of the Collateral shall be or become evidenced or
represented by or held in a Securities Account or a Commodity Account, such
Grantor shall, in the case of a Securities Account, comply with Section 5.2(c)
with respect to all Security Entitlements carried in such Securities Account
and, in the case of a Commodity Account, comply with Section 5.2(d) with respect
to all Commodity Contracts carried in such Commodity Account.

        5.3.    [INTENTIONALLY OMITTED].    

        5.4.    Payment of Obligations.    Such Grantor will pay and discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all taxes, assessments and

17

--------------------------------------------------------------------------------


governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.

        5.5.    Maintenance of Perfected Security Interest; Further
Documentation.    (a) Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

        (b)  Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

        (c)  At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Deposit Accounts and
any other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain "control" (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, including without limitation,
executing and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a Control Agreement in the form attached
hereto as Exhibit D, or in such other form as may be satisfactory to the
Administrative Agent.

        5.6.    Changes in Locations, Name, Jurisdiction of Incorporation,
etc.    Such Grantor will not, except upon 15 days' prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment (other than mobile goods) or books and records pertaining
to the Collateral shall be kept:

        (i)    permit any of the Inventory or Equipment (other than mobile
goods) or books and records pertaining to the Collateral to be kept at a
location other than those listed on Schedule 5;

        (ii)  without limiting the prohibitions on mergers involving the
Grantors contained in the Credit Agreement, change its legal name, jurisdiction
of organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or

        (iii)  change its legal name, identity or structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with this Agreement would become misleading.

        5.7.    Notices.    Such Grantor will advise the Secured Parties
promptly, in reasonable detail, of:

        (a)  any Lien (other than any Permitted Lien) on any of the Collateral
which would adversely affect the ability of the Administrative Agent to exercise
any of its remedies hereunder; and

18

--------------------------------------------------------------------------------

        (b)  of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

        5.8.    Investment Property.    (a) Subject to compliance with
applicable Nevada Gaming Laws, if such Grantor shall become entitled to receive
or shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of or other
ownership interests in the Pledged Stock, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. So long as no Event of Default shall have occurred
and be continuing, the Administrative Agent authorizes each Grantor to retain
all ordinary cash dividends and distributions paid in the normal course of the
business of the Issuer and all scheduled payments of interest. All other
dividends and distributions of any type or nature, including, without
limitation, any dividends or distributions paid in respect of Pledged Securities
upon liquidation or dissolution of any Issuer shall immediately be delivered to
the Administrative Agent to be held as additional Collateral hereunder. If any
sums of money or property so paid or distributed in respect of the Pledged
Securities shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Obligations.

        (b)  Without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld), such Grantor will not
(i) vote to enable, or take any other action to permit, any Issuer to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer (except pursuant to a
transaction permitted by the Credit Agreement), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Investment Property or Proceeds thereof or any interest therein (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement and other Permitted Liens or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein (except pursuant to a transaction
expressly permitted by the Credit Agreement).

        (c)  In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.4(c) or 6.8 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Administrative Agent and to the transfer of any Pledged Security to the
Administrative Agent or its nominee following an Event of Default and to

19

--------------------------------------------------------------------------------




the substitution of the Administrative Agent or its nominee as a partner, member
or shareholder of the Issuer of the related Pledged Security.

        5.9.    Receivables.    (a) Other than in the ordinary course of
business consistent with customary practices in its Permitted Businesses, and so
long as no Event of Default shall have occurred and be continuing, such Grantor
will not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
materially adversely affect the value thereof.

        (b)  Such Grantor will deliver to the Administrative Agent a copy of
each material written demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of more than 5% of the
aggregate amount of the then outstanding Receivables.

        5.10.    Contracts.    (a) Except to the extent permitted under the
Credit Agreement or Disbursement Agreement, such Grantor will perform and comply
in all material respects with all its obligations under the Contracts.

        (b)  Such Grantor will not amend, modify, cancel, terminate, waive or
fail to enforce any provision of any Contract or suspend such Contract or the
performance of work thereunder, or agree to the sale, assignment or disposition
by any counterparty to such Contract of any part of its interest therein (all of
which powers are rested in the Administrative Agent), except to the extent
expressly permitted by the terms of the other Financing Agreements.

        (c)  Such Grantor will exercise promptly and diligently each and every
material right which it may have under each Contract, except to the extent
provided in any of the other Financing Agreements.

        (d)  Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it relating in any way to
any Contract that questions the validity or enforceability of such Contract that
is material to its business.

        (e)  In the event that such Grantor enters into any new contract that
would qualify as either (i) a Material Project Document (as defined in the
Disbursement Agreement) or (ii) a Material Contract (as defined in the Credit
Agreement), such Grantor shall provide the Administrative Agent promptly with an
amended Schedule 7 hereto and any such new contract shall be deemed for all
purposes to be a Contract hereunder.

        5.11.    Intellectual Property.    (a) Such Grantor (either itself or
through licensees) will (i) continue to use each of its material Trademarks on
each and every trademark class of goods necessary in order to maintain such
Trademark (in the trademark classes of goods in which it is used) in full force
free from any claim of abandonment for non-use, (ii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iii) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security Agreement, and (iv) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

        (b)  Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor (either itself or through licensees) will not do
any act, or omit to do any act, whereby any material Patent may become
forfeited, abandoned or dedicated to the public.

20

--------------------------------------------------------------------------------



        (c)  Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor (either itself or through licensees) (i) will
employ each of its material Copyrights and (ii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion of the Copyrights may become invalidated or
otherwise impaired. Except as could not reasonably be expected to have a
Material Adverse Effect, such Grantor will not (either itself or through
licensees) do any act whereby any material Copyright may fall into the public
domain.

        (d)  Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

        (e)  Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor (either itself or through licensees) will use
proper statutory notice in connection with the use of each material Patent,
Trademark and Copyright included in its Intellectual Property.

        (f)    Such Grantor will notify the Secured Parties promptly if it knows
that any application or registration relating to any of its material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor's ownership of, or the validity of, any material Intellectual Property
or such Grantor's right to register the same or to own and maintain the same,
unless such forfeiture, abandonment, dedication to the public, or adverse
determination or development could not reasonably be expected to have a Material
Adverse Effect.

        (g)  Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Secured Parties' security interest in any
Copyright, Patent, Trademark or other Intellectual Property included in the
Collateral and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

        (h)  Except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of its material Intellectual Property, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office and the United States Copyright Office, the filing of applications for
renewal or extension, the filing of affidavits of use and affidavits of
incontestability, the filing of divisional, continuation, continuation-in-part,
reissue, and renewal applications or extensions, the payment of maintenance
fees, and the participation in interference, reexamination, opposition,
cancellation, infringement and misappropriation proceedings.

        (i)    Such Grantor (either itself or through licensees) will not,
without the prior written consent of the Administrative Agent, discontinue use
of or otherwise abandon any of its Intellectual Property, or abandon any
application or any right to file an application for letters patent, trademark,
or copyright, unless such Grantor shall have previously determined that such use
or the pursuit or maintenance of such Intellectual Property is no longer
desirable in the

21

--------------------------------------------------------------------------------




conduct of such Grantor's business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect and, in which case,
such Grantor shall give prompt notice of any such abandonment of any material
Intellectual Property to the Administrative Agent in accordance herewith.

        (j)    In the event that any of its material Intellectual Property is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution (as applicable), seek injunctive relief where
appropriate and recover any and all damages awarded for any such infringement,
misappropriation or dilution (or take other action as such Grantor deems
appropriate in the exercise of its prudent business judgment).

        (k)  Such Grantor agrees that, should it obtain an ownership interest in
any item of Intellectual Property which is not now a part of the Intellectual
Property Collateral (the "After-Acquired Intellectual Property"), (i) the
provisions of Section 3 shall automatically apply thereto, (ii) any such
After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Intellectual Property Collateral, (iii) with
respect to any material Intellectual Property, it shall give prompt (and, in any
event within five Business Days after the last day of the fiscal quarter in
which such Grantor acquires such ownership interest in any material Intellectual
Property) written notice thereof to the Administrative Agent in accordance
herewith, and (iv) with respect to any material Intellectual Property, it shall
provide the Administrative Agent promptly (and, in any event within five
Business Days after the last day of the fiscal quarter in which such Grantor
acquires such ownership interest in any material Intellectual Property) with an
amended Schedule 6 hereto and take the actions specified in 5.11(m).

        (l)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Exhibit B-1 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and any other applicable Governmental Authority.

        (m)  Promptly after filing an application for the registration of any
After-Acquired Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency in
any other county or any political subdivision thereof, such Grantor agrees to
execute an After-Acquired Intellectual Property Security Agreement with respect
to such After-Acquired Intellectual Property in substantially the form of
Exhibit B-2 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
or other Governmental Authority (as applicable).

        5.12.    Vehicles.    (a) No Vehicle shall be removed from the state
which has issued the certificate of title or ownership therefor for a period in
excess of the period after which such vehicle would be required to be retitled
under applicable state law.

        (b)  With respect to any Vehicles acquired by such Grantor subsequent to
the date hereof, within 30 days after the date of acquisition thereof, all
applications for certificates of title or ownership indicating the
Administrative Agent's first priority security interest in the Vehicle covered
by such certificate, and any other necessary documentation, shall be filed in
each office in each jurisdiction which the Administrative Agent shall deem
advisable to perfect its security interests in the Vehicles.

22

--------------------------------------------------------------------------------

        5.13.    Non-Deliverable Collateral.    At no time shall any item of
Non-Deliverable Collateral be delivered to or held by any Person (other than the
Administrative Agent) as collateral security for any obligation of any Grantor.

SECTION 6. REMEDIAL PROVISIONS

        6.1.    Nevada Gaming Laws and Intercreditor Agreements.    Each of the
provisions of this Section 6 shall be subject to compliance with (i) applicable
Nevada Gaming Laws and (ii) applicable provisions of the Intercreditor
Agreements.

        6.2.    Certain Matters Relating to Receivables.    (a) The
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.

        (b)  The Administrative Agent hereby authorizes each Grantor to collect
such Grantor's Receivables; provided that the Administrative Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
control of the Administrative Agent, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.4,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

        (c)  At the Administrative Agent's request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts (other than Non-Deliverable Collateral).

        6.3.    Communications with Obligors; Grantors Remain Liable.    (a) In
addition to the rights of the Administrative Agent under the Consents, the
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent's satisfaction the existence,
amount and terms of any Receivables or Contracts.

        (b)  Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

        (c)  Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to

23

--------------------------------------------------------------------------------




any Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

        6.4.    Pledged Securities.    (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent's intent to exercise its
corresponding rights pursuant to Section 6.4(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate or other ownership rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast or corporate or other ownership right exercised or other action taken
which, in the Administrative Agent's reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

        (b)  Subject to applicable provisions of Nevada Gaming Laws, if an Event
of Default shall occur and be continuing and the Administrative Agent shall give
notice of its intent to exercise such rights to the relevant Grantor or
Grantors, (i) the Administrative Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 6.6, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate or other ownership and other rights pertaining to such Pledged
Securities at any meeting of shareholders or other equity holders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

        (c)  Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (i) to comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, to pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

        6.5.    Proceeds to be Turned Over To Administrative Agent.    In
addition to the rights of the Secured Parties specified in Section 6.2, and
subject to applicable provisions of Nevada Gaming Laws, with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, Cash Equivalents, checks
and other near-cash items shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor,

24

--------------------------------------------------------------------------------

and shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its control. All Proceeds while held by
the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Secured Parties) shall continue to be held as collateral security for
all the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.6.

        6.6.    Application of Proceeds.    At such intervals as may be agreed
upon by the Borrower and the Administrative Agent in writing, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent's election, the Administrative Agent may, notwithstanding the provisions
of Section 2.12 of the Credit Agreement, apply all or any part of Proceeds
constituting Collateral realized through the exercise by the Administrative
Agent of its remedies hereunder, whether or not held in any Collateral Account,
and any proceeds of the guarantee set forth in Section 2, in payment of the
Obligations in the following order:

        First, to the Administrative Agent, to pay incurred and unpaid fees and
expenses of the Secured Parties under the Loan Documents;

        Second, to the Administrative Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Lenders according to the amounts of the
Obligations then due and owing and remaining unpaid to the Lenders;

        Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Lenders according to the
amounts of the Obligations then held by the Lenders; and

        Fourth, any balance of such Proceeds remaining after the Obligations
(other than unmatured contingent reimbursement and indemnification Obligations,
and Obligations in respect of any Specified Hedge Agreement) shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated or expired shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

        6.7.    Code and Other Remedies.    (a) If an Event of Default shall
occur and be continuing, the Administrative Agent, on behalf of the Secured
Parties, may exercise (subject to obtaining any required approvals from any
Governmental Authorities that may not be waived by the Grantors), in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or any other applicable law
or in equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, license, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker's board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each purchaser at any such sale shall hold the

25

--------------------------------------------------------------------------------

property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Administrative Agent may sell the Collateral without
giving any warranties as to the Collateral. The Administrative Agent may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely effect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree. Each Grantor
further agrees, at the Administrative Agent's request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor's premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.7, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys' fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise by
them of any rights hereunder.

        (b)  In the event of any Disposition of any of the Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Administrative Agent or its designee with such
Grantor's know-how and expertise, and with documents and things embodying the
same, relating to the manufacture, distribution, advertising and sale of
products or the provision of services relating to any Intellectual Property
subject to such Disposition, and such Grantor's customer lists and other records
and documents relating to such Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.

        6.8.    Registration Rights.    (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 6.7, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause, or with respect to any Issuer that is not an Affiliate of
any Grantor, use commercially reasonable efforts to cause, the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to

26

--------------------------------------------------------------------------------

cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto. Each Grantor agrees to cause, or with
respect to any Issuer that is not an Affiliate of any Grantor, use commercially
reasonable efforts to cause, such Issuer to comply with the provisions of the
securities or "Blue Sky" laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

        (b)  Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Stock or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

        (c)  Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.8 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.8 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.8 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement or a defense of payment.

        6.9.    Waiver; Deficiency.    Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

        7.1.    Administrative Agent's Appointment as Attorney-in-Fact,
etc.    (a) Subject to compliance with applicable Nevada Gaming Laws, each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent

27

--------------------------------------------------------------------------------

the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following:

        (i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;

        (ii)  in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties' security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

        (iii)  pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

        (iv)  execute, in connection with any sale provided for in Section 6.7
or 6.8, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

        (v)  (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its
reasonable judgment determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent's option and
such Grantor's expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Secured Parties' security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

        Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless and until an Event of Default shall have occurred and be
continuing.

28

--------------------------------------------------------------------------------

        (b)  If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

        (c)  The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Credit Loans that are Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

        (d)  Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

        7.2.    Duty of Administrative Agent.    The Administrative Agent's sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 or 9-208 of the New York UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties' interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.

        7.3    Filing of Financing Statements.    Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
each Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor hereby agrees that such financing statements
may describe the collateral in the same manner as described in the Security
Documents or as "all assets" or "all personal property" of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned. If and
to the extent permitted by applicable law, a photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

        7.4.    Authority of Administrative Agent.    Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be

29

--------------------------------------------------------------------------------


governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

        7.5.    Appointment of Co-Collateral Agents.    At any time or from time
to time, in order to comply with any Requirement of Law, the Administrative
Agent may appoint another bank or trust company or one of more other persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent);
provided that the Administrative Agent shall give prompt notice of such
appointment to all Grantors pursuant to Section 8.2 hereof.

SECTION 8. MISCELLANEOUS

        8.1.    Amendments in Writing.    None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.1 of the Credit Agreement.

        8.2.    Notices.    All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

        8.3.    No Waiver by Course of Conduct; Cumulative Remedies.    No
Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        8.4.    Enforcement Expenses; Indemnification.    (a) Each Grantor
agrees to pay or reimburse each Secured Party for all its costs and expenses
incurred in collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including,
without limitation, the fees and disbursements of counsel to each Secured Party
and of counsel to the Administrative Agent.

        (b)  Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

        (c)  Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

30

--------------------------------------------------------------------------------




        (d)  The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

        (e)  Each Grantor agrees that the provisions of Section 2.20 of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

        8.5.    Successors and Assigns.    This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

        8.6.    Set-Off.    Each Grantor hereby irrevocably authorizes each
Secured Party at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Grantor promptly of any such set-off and the application
made by such Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Secured Party under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Secured Party may have.

        8.7.    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

        8.8.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction (including by reason of the
application of Nevada Gaming Laws or non-approval of the Nevada Gaming
Authorities as set forth in Section 8.17) shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        8.9.    Section Headings.    The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

        8.10.    Integration.    This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

31

--------------------------------------------------------------------------------

        8.11.    GOVERNING LAW.    SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA
GAMING LAWS AND MANDATORY PROVISIONS OF NEW YORK LAW WHICH MAY REQUIRE
APPLICATION OF NEVADA OR DELAWARE LAW AS TO CERTAIN ISSUES OF PERFECTION, THE
EFFECT OF PERFECTION OR NON-PERFECTION, AND THE PRIORITY OF SECURITY INTERESTS,
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

        8.12.    Submission to Jurisdiction; Waivers.    Each Grantor hereby
irrevocably and unconditionally:

        (a)  submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)  agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)  agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

        (e)  waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        8.13.    Acknowledgments.    Each Grantor hereby acknowledges that:

        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

        (b)  no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

        (c)  no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

        8.14.    Additional Grantors.    Each Subsidiary of Valvino that is
required to become a party to this Agreement pursuant to Section 6.10(b) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

        8.15.    Releases.    (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than unmatured contingent
reimbursement and indemnification Obligations, and Obligations in respect of any
Specified Hedge Agreement) shall have been paid in full, the Commitments have
been terminated or expired and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each

32

--------------------------------------------------------------------------------


Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
of such Grantor's Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

        (b)  If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
Disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the Disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.

        (c)  Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent subject to such Grantor's rights
under Section 9-509(d)(2) of the New York UCC.

        8.16.    WAIVER OF JURY TRIAL.    EACH GRANTOR AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

        8.17.    Regulatory Matters.    The Administrative Agent, on behalf of
the Lenders, acknowledges and agrees that:

        (a)  At such time as any Grantor becomes subject to the jurisdiction of
the Nevada Gaming Authorities as a licensee or registered company under the
Nevada Gaming Laws (or prior to such time in furtherance of any Grantor's
application to become a licensee or registered company under the Nevada Gaming
Laws), the pledge of any Pledged Stock or other equity securities issued by such
Grantor ("Pledged Gaming Stock") under this Agreement will require the approval
of the Nevada Gaming Authorities in order to remain effective.

        (b)  In the event that a Secured Party exercises a remedy set forth in
this Agreement with respect to any Pledged Gaming Stock, that is a foreclosure,
transfer of a possessory security interest in such Collateral, the exercise of
voting and consensual rights with respect thereto afforded hereunder and/or
re-registration of such Collateral, such exercise of remedies would be deemed a
separate transfer of such Collateral and would require the separate and prior
approval of the Nevada Gaming Authorities pursuant to applicable Nevada Gaming
Laws as in effect on the date hereof and the licensing of such Secured Party or
other transferee, unless such licensing requirement is waived by the Nevada
Gaming Authorities.

        (c)  In the event that after a Secured Party exercises a remedy set
forth in this Agreement with respect to Collateral consisting of gaming devices,
cashless wagering systems and associated equipment (as those terms are defined
in the Nevada Gaming Laws) a transfer, sale, distribution, or other disposition
of such Collateral occurs (separate from any foreclosure action by a Secured
Party unless such Secured Party utilizes such Collateral for gaming purposes),
such transfer, sale,

33

--------------------------------------------------------------------------------




distribution, or other disposition of such Collateral would require the separate
and prior approval of the Nevada Gaming Authorities pursuant to applicable
Nevada Gaming Laws as in effect on the date hereof or the licensing of such
Secured Party or other transferee.

        (d)  The approval by the applicable Nevada Gaming Authorities of this
Agreement shall not act or be construed as the approval, either express or
implied, for a Secured Party to take any actions or steps provided for in this
Agreement for which prior approval of the Nevada Gaming Authorities is required,
without first obtaining such prior and separate approval of the applicable
Nevada Gaming Authorities to the extent then required applicable Nevada Gaming
Laws.

        (e)  The physical location of all certificates evidencing Pledged Gaming
Stock shall at all times remain within the territory of the State of Nevada at a
location designated to the Nevada Gaming Authorities, and each of such
certificate shall be made available for inspection by agents of the Nevada
Gaming Authorities immediately upon request during normal business hours.
Neither the Administrative Agent nor any agent of the Administrative Agent shall
surrender possession of the Pledged Gaming Stock to any Person other than the
Grantor pledging such Pledged Gaming Stock without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by applicable Nevada Gaming
Laws.

        (f)    It shall cooperate with the Nevada Gaming Authorities in
connection with the administration of their regulatory jurisdiction over certain
of the Grantors, including, without limitation, through the provision of such
documents or other information as may be requested by the Nevada Gaming
Authorities relating to the Administrative Agent, the Lenders or such Grantors.

        (g)  The Administrative Agent, the Lenders and their respective
assignees are subject to being called forward by the Nevada Gaming Authorities,
in their discretion, for licensing or a finding of suitability in order to
remain entitled to the benefits of this Agreement as it relates to Pledged
Gaming Stock.

34

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

WYNN LAS VEGAS, LLC,
a Nevada limited liability company,    
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
        Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

          Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
VALVINO LAMORE, LLC,
a Nevada limited liability company,
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation,
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     President

--------------------------------------------------------------------------------

   

35

--------------------------------------------------------------------------------


PALO, LLC,
a Delaware limited liability company,
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
        Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

          Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
DESERT INN WATER COMPANY, LLC,
a Nevada limited liability company,
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
WYNN RESORTS HOLDINGS, LLC,
a Nevada limited liability company,
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   

36

--------------------------------------------------------------------------------


WYNN DESIGN & DEVELOPMENT, LLC,
a Nevada limited liability company,
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
WORLD TRAVEL, LLC,
a Nevada limited liability company,
 
 
By:
Wynn Las Vegas LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
          Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

            Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   

37

--------------------------------------------------------------------------------


LAS VEGAS JET, LLC,
a Nevada limited liability company,
 
 
By:
Wynn Las Vegas LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
          Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

            Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
 
 
By:
    /s/  LINDA WANG      

--------------------------------------------------------------------------------


 
 
  Name:     Linda Wang

--------------------------------------------------------------------------------

      Title:     Vice President

--------------------------------------------------------------------------------

     

38

--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

1-1

--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

Issuer


--------------------------------------------------------------------------------

  Issuer's Jurisdiction Under New York UCC Section 9-305(a)(2)

--------------------------------------------------------------------------------

  Class of Stock or other equity interest

--------------------------------------------------------------------------------

  Stock or Membership Interest Certificate No.

--------------------------------------------------------------------------------

  Percentage of Shares

--------------------------------------------------------------------------------

  No. of Shares

--------------------------------------------------------------------------------

  Owner of Record

--------------------------------------------------------------------------------

                                                                                
     

Pledged Notes:

Issuer


--------------------------------------------------------------------------------

  Payee

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

                         

Pledged Debt Securities:

Issuer


--------------------------------------------------------------------------------

  Issuer's Jurisdiction Under New York UCC Section 9-305(a)(2)

--------------------------------------------------------------------------------

  Payee

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

                                                  

Pledged Security Entitlements:

Issuer of Financial Asset


--------------------------------------------------------------------------------

  Description of Financial Asset

--------------------------------------------------------------------------------

  Securities Intermediary (Name and Address)

--------------------------------------------------------------------------------

  Securities Account (Number and Location)

--------------------------------------------------------------------------------

  Securities Intermediary's Jurisdiction Under New York UCC Section 9-305(a)(3)

--------------------------------------------------------------------------------

                                                              

Pledged Commodity Contracts:

Description of Commodity Contract


--------------------------------------------------------------------------------

  Commodity Intermediary (Name and Address)

--------------------------------------------------------------------------------

  Commodity Account (Number and Location)

--------------------------------------------------------------------------------

  Commodity Intermediary's Jurisdiction Under New York UCC Section 9-305(a)(4)

--------------------------------------------------------------------------------

                                                  

2-1

--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

Copyright, Patent and Trademark Filings

[List all filings]

Actions with respect to Investment Property

[Describe all actions required to obtain "control" of Investment Property]

Other Actions

[Describe other actions to be taken]

3-1

--------------------------------------------------------------------------------


Schedule 4

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND
CHIEF EXECUTIVE OFFICE

Grantor


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

     

4-1

--------------------------------------------------------------------------------

Schedule 5

LOCATION OF INVENTORY AND EQUIPMENT

Grantor


--------------------------------------------------------------------------------

  Locations

--------------------------------------------------------------------------------

     

5-1

--------------------------------------------------------------------------------

Schedule 6

COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

OTHER INTELLECTUAL PROPERTY

6-1

--------------------------------------------------------------------------------

Schedule 7

CONTRACTS

7-1

--------------------------------------------------------------------------------

Schedule 8

VEHICLES

8-1

--------------------------------------------------------------------------------

Exhibit A to
Guarantee and Collateral Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

        The undersigned hereby acknowledges receipt of a copy of the Guarantee
and Collateral Agreement dated as of October 30, 2002 (the "Agreement"), made by
the Grantors parties thereto for the benefit of Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity the "Administrative Agent");
capitalized terms used but not defined herein have the meanings given such terms
therein. The undersigned agrees for the benefit of the Administrative Agent and
the Lenders as follows:

        1.    The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

        2.    The undersigned confirms the statements made in the Agreement with
respect to the undersigned including, without limitation, in Section 4.7 and
Schedule 2.

        3.    The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) of
the Agreement.

        4.    The terms of Sections 6.4(c) and 6.8 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.4(c) or 6.8 of the Agreement.

    [NAME OF ISSUER]
 
 
By
 
 
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for Notices:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
Fax:
 
 
 
         

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------

Exhibit B-1 to
Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

        This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as
of                             , 2002 (as amended, supplemented or otherwise
modified from time to time, the "Intellectual Property Security Agreement"), is
made by each of the signatories hereto (collectively, the "Grantors") in favor
of Deutsche Bank Trust Company Americas, as administrative agent (in such
capacity, the "Administrative Agent") for the Secured Parties (as defined in the
Credit Agreement referred to below).

        WHEREAS, Wynn Las Vegas, LLC, a Nevada limited liability company (the
"Borrower"), has entered into a Credit Agreement, dated as of October 30, 2002
(as amended, supplemented, replaced or otherwise modified from time to time, the
"Credit Agreement"), with the banks and other financial institutions and
entities from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent and swing line lender, Deutsche Bank Securities Inc., as
lead arranger and joint book running manager, Banc of America Securities LLC, as
lead arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as arranger and joint book running manager, Bear Stearns Corporate
Lending Inc., as joint documentation agent, Dresdner Bank AG, New York and Grand
Cayman Branches, as arranger and joint documentation agent, and JPMorgan Chase
Bank, as joint documentation agent. Capitalized terms used and not defined
herein have the meanings given such terms in the Credit Agreement.

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Guarantee and Collateral Agreement, dated as of October 30, 2002, in favor of
the Administrative Agent (as amended, supplemented, replaced or otherwise
modified from time to time, the "Guarantee and Collateral Agreement").

        WHEREAS, under the terms of the Guarantee and Collateral Agreement, the
Grantors have granted a security interest in certain Property, including,
without limitation, certain Intellectual Property of the Grantors, to the
Administrative Agent for the ratable benefit of the Secured Parties, and have
agreed as a condition thereof to execute Intellectual Property Security
Agreements for recording with the United States Patent and Trademark Office, the
United States Copyright Office, and other applicable Governmental Authorities.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:

        SECTION 1.    Grant of Security.    Subject to compliance with
applicable Nevada Gaming Laws, each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in and
to all of such Grantor's right, title and interest in and to the following (the
"Intellectual Property Collateral"), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor's Obligations:

        (a)  (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith,

B-1-1

--------------------------------------------------------------------------------

and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above (collectively,
the "Trademarks");

        (b)  (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
"Patents");

        (c)  (i) all copyrights, whether or not the underlying works of
authorship have been published, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iv) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
("Copyrights");

        (d)  (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the "Trade
Secrets");

        (e)  (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of: (A) any right to use any Trademark or
Trade Secret, (B) any right to manufacture, use or sell any invention covered in
whole or in part by a Patent, and (C) any right under any Copyright including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright including, without limitation, any of
the foregoing identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations of any of the foregoing, (iii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith,

B-1-2

--------------------------------------------------------------------------------




and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto; and

        (f)    any and all proceeds of the foregoing.

        SECTION 2.    Recordation.    Each Grantor authorizes and requests that
the Register of Copyrights, the Commissioner of Patents and Trademarks and any
other applicable government officer record this Intellectual Property Security
Agreement.

        SECTION 3.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        SECTION 4.    Governing Law.    Subject to compliance with applicable
Nevada Gaming Laws, this Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

        SECTION 5.    Conflict Provision.    This Intellectual Property Security
Agreement has been entered into in conjunction with the provisions of the
Guarantee and Collateral Agreement and the Credit Agreement. The rights and
remedies of each party hereto with respect to the security interest granted
herein are without prejudice to, and are in addition to those set forth in the
Guarantee and Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Intellectual Property Security Agreement are in conflict with
the Guarantee and Collateral Agreement or the Credit Agreement, the provisions
of the Guarantee and Collateral Agreement or the Credit Agreement shall govern.

        IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

    [NAME OF GRANTOR]


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

B-1-3

--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

--------------------------------------------------------------------------------

Exhibit B-2 to
Guarantee and Collateral Agreement

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

(FIRST SUPPLEMENTAL FILING)

        This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL
FILING), dated as of                             , 200    (as amended,
supplemented or otherwise modified from time to time, the "First Supplemental
Intellectual Property Security Agreement"), is made by each of the signatories
hereto (collectively, the "Grantors") in favor of Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the "Administrative Agent")
for the Secured Parties (as defined in the Credit Agreement referred to below).

        WHEREAS, Wynn Las Vegas, LLC, a Nevada limited liability company (the
"Borrower"), has entered into a Credit Agreement, dated as of October 30, 2002
(as amended, supplemented, replaced or otherwise modified from time to time, the
"Credit Agreement"), with the banks and other financial institutions and
entities from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent and swing line lender, Deutsche Bank Securities Inc., as
lead arranger and joint book running manager, Banc of America Securities LLC, as
lead arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as arranger and joint book running manager, Bear Stearns Corporate
Lending Inc., as joint documentation agent, Dresdner Bank AG, New York and Grand
Cayman Branches, as arranger and joint documentation agent, and JPMorgan Chase
Bank, as joint documentation agent. Capitalized terms used and not defined
herein have the meanings given such terms in the Credit Agreement.

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Guarantee and Collateral Agreement, dated as of October 30, 2002, in favor of
the Administrative Agent (as amended, supplemented, replaced or otherwise
modified from time to time, the "Guarantee and Collateral Agreement").

        WHEREAS, under the terms of the Guarantee and Collateral Agreement, the
Grantors have granted a security interest in certain Property, including,
without limitation, certain Intellectual Property, including but not limited to
After-Acquired Intellectual Property of the Grantors, to the Administrative
Agent for the ratable benefit of the Secured Parties, and have agreed as a
condition thereof to execute an After-Acquired Intellectual Property Security
Agreement for recording with the United States Patent and Trademark Office, the
United States Copyright Office, and other applicable Governmental Authorities.

        WHEREAS, the Intellectual Property Security Agreement was recorded
against certain United States Intellectual Property at [INSERT REEL/FRAME
NUMBER] [IF SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:

        SECTION 1.    Grant of Security.    Subject to compliance with
applicable Nevada Gaming Laws, each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in and
to all of such Grantor's right, title and interest in and to the following (the
"Intellectual Property Collateral"), as collateral security for the prompt and
complete payment and

B-2-1

--------------------------------------------------------------------------------


performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor's Obligations:

        (a)  (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the "Trademarks");

        (b)  (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
"Patents");

        (c)  (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
("Copyrights");

        (d)  (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the "Trade
Secrets");

B-2-2

--------------------------------------------------------------------------------




        (e)  (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of: (A) any right to use any Trademark or
Trade Secret, (B) any right under any Patent, and (C) any right under any
Copyright, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations of any of the foregoing,
(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

        (f)    any and all proceeds of the foregoing.

        SECTION 2.    Recordation.    Each Grantor authorizes and requests that
the Register of Copyrights, the Commissioner of Patents and Trademarks and any
other applicable government officer record this First Supplemental Intellectual
Property Security Agreement.

        SECTION 3.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        SECTION 4.    Governing Law.    Subject to compliance with applicable
Nevada Gaming Laws, this First Supplemental Intellectual Property Security
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

        SECTION 5.    Conflict Provision.    This First Supplemental
Intellectual Property Security Agreement has been entered into in conjunction
with the provisions of the Guarantee and Collateral Agreement and the Credit
Agreement. The rights and remedies of each party hereto with respect to the
security interest granted herein are without prejudice to, and are in addition
to those set forth in the Guarantee and Collateral Agreement and the Credit
Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this First Supplemental
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

        IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

    [NAME OF GRANTOR]


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

B-2-3

--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

--------------------------------------------------------------------------------

Exhibit C to
Guarantee and Collateral Agreement

FORM OF CONTROL AGREEMENT

        This CONTROL AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the "Control Agreement") dated as
of                             , 200  , is made by and
among                        , a                        (the "Grantor"),
Deutsche Bank Trust Company Americas, as administrative agent (in such capacity,
the "Administrative Agent") for the Secured Parties (as defined in the Guarantee
and Collateral Agreement referred to below), and                        ,
a                        (the "Issuer").

        WHEREAS, the Grantor has granted to the Administrative Agent for the
benefit of the Secured Parties a security interest in the uncertificated
securities of the Issuer owned by the Grantor from time to time (collectively,
the "Pledged Securities"), and all additions thereto and substitutions and
proceeds thereof (collectively, with the Pledged Securities, the "Collateral")
pursuant to a Guarantee and Collateral Agreement, dated as of October 30, 2002
(as amended, supplemented, replaced or otherwise modified from time to time, the
"Guarantee and Collateral Agreement"), among the Grantor and the other persons
party thereto as grantors in favor of the Administrative Agent.

        WHEREAS, the following terms which are defined in Articles 8 and 9 of
the Uniform Commercial Code in effect in the State of New York on the date
hereof (the "UCC") are used herein as so defined: Adverse Claim, Control,
Instruction, Proceeds and Uncertificated Security. Capitalized terms used and
not defined herein have the meanings given such terms in that certain Credit
Agreement dated as of October 30, 2002 among Wynn Las Vegas, LLC, a Nevada
limited liability company, the Administrative Agent and the banks and other
financial institutions and entities from time to time party thereto.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        SECTION 1.    Notice of Security Interest.    The Grantor, the
Administrative Agent and the Issuer are entering into this Control Agreement to
perfect, and to confirm the priority of, the Administrative Agent's security
interest in the Collateral. The Issuer acknowledges that this Control Agreement
constitutes written notification to the Issuer of the Administrative Agent's
security interest in the Collateral. The Issuer agrees to promptly make all
necessary entries or notations in its books and records to reflect the
Administrative Agent's security interest in the Collateral and, upon request by
the Administrative Agent, to register the Administrative Agent as the registered
owner of any or all of the Pledged Securities. The Issuer acknowledges that the
Administrative Agent has control over the Collateral.

        SECTION 2.    Collateral.    The Issuer hereby represents and warrants
to, and agrees with the Grantor and the Administrative Agent that (i) the terms
of any limited liability company interests or partnership interests included in
the Collateral from time to time shall expressly provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect from
time to time in the State of Nevada and any other applicable jurisdiction,
(ii) the Pledged Securities are uncertificated securities, (iii) the issuer's
jurisdiction is, and during the term of this Control Agreement shall remain, the
State of                        , (iv) Schedule 1 contains a true and complete
description of the Pledged Securities as of the date hereof and (v) except for
the claims and interests of the Administrative Agent and the Grantor in the
Collateral, the Issuer does not know of any claim to or security interest or
other interest in the Collateral.

        SECTION 3.    Control.    The Issuer hereby agrees, upon written
direction from the Administrative Agent and without further consent from the
Grantor, (a) to comply with all instructions and directions

C-1

--------------------------------------------------------------------------------


of any kind originated by the Administrative Agent concerning the Collateral, to
liquidate or otherwise dispose of the Collateral as and to the extent directed
by the Administrative Agent and to pay over to the Administrative Agent all
proceeds without any setoff or deduction, and (b) except as otherwise directed
by the Administrative Agent, not to comply with the instructions or directions
of any kind originated by the Grantor or any other person at any time after the
Issuer has received notice from the Administrative Agent that an Event of
Default exists and is continuing (and thereafter not until such time as the
Administrative Agent sends written notice to the Issuer that such Event of
Default has been cured or waived). Until such time as the Issuer has received
notice from the Administrative Agent of the occurrence and continuation of an
Event of Default (and after such time as the Issuer has received notice from the
Administrative Agent that such Event of Default has been cured or waived), the
Issuer shall comply with all instructions and directions of any kind originated
by the Grantor to the extent they do not conflict with any instructions or
directions of the Administrative Agent, except that the Issuer shall not deliver
the Collateral to the Grantor.

        SECTION 4.    Other Agreements.    The Issuer shall notify promptly the
Administrative Agent and the Grantor if any other person asserts any lien,
encumbrance, claim (including any adverse claim) or security interest in or
against any of the Collateral upon becoming aware of such assertion. In the
event of any conflict between the provisions of this Control Agreement and any
other agreement governing the Pledged Securities or the Collateral, the
provisions of this Control Agreement shall control.

        SECTION 5.    Protection of Issuer.    The Issuer may rely and shall be
protected in acting upon any notice, instruction or other communication that it
reasonably believes to be genuine and authorized.

        SECTION 6.    Termination.    This Control Agreement shall terminate
automatically upon receipt by the Issuer of written notice executed by the
Administrative Agent that (i) all of the Obligations (excluding unmatured
contingent reimbursement and indemnification obligations, and obligations that
arise under any Specified Hedge Agreement) secured by the Collateral have been
paid in full in immediately available funds, or (ii) all of the Collateral has
been released, whichever is sooner, and the Issuer shall thereafter be relieved
of all duties and obligations hereunder.

        SECTION 7.    Notices.    All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three days after being deposited
in the mail and sent by first-class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the Grantor's and the Administrative Agent's
addresses as set forth in the Guarantee and Collateral Agreement, and to the
Issuer's address as set forth below, or to such other address as any party may
give to the others in writing for such purpose:

    [Name of Issuer]
[Address of Issuer]         Attention:           Telephone:
(      )       -                 Telecopy: (      )       -            

        SECTION 8.    Amendments in Writing.    None of the terms or provisions
of this Control Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the parties hereto.

        SECTION 9.    Entire Agreement.    This Control Agreement and the
Guarantee and Collateral Agreement constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

C-2

--------------------------------------------------------------------------------


        SECTION 10.    Execution in Counterparts.    This Control Agreement may
be executed in any number of counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        SECTION 11.    Successors and Assigns.    This Control Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Administrative Agent.

        SECTION 12.    Governing Law and Jurisdiction.    This Control Agreement
has been delivered to and accepted by the Administrative Agent and will be
deemed to be made in the State of New York. SUBJECT TO COMPLIANCE WITH
APPLICABLE NEVADA GAMING LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

        SECTION 13.    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

        IN WITNESS WHEREOF, each of the undersigned has caused this Control
Agreement to be duly executed and delivered as of the date first above written.

    [NAME OF GRANTOR]


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

    DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

    [NAME OF ISSUER]


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

C-3

--------------------------------------------------------------------------------

Exhibit D to
Guarantee and Collateral Agreement

FORM OF CONTROL AGREEMENT

        This CONTROL AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the "Control Agreement") dated as
of                            , 200  , among                        (the
"Grantor"), Deutsche Bank Trust Company Americas, as administrative agent (the
"Secured Party") for the secured parties under the Guarantee and Collateral
Agreement (as defined below) and                        in its capacity as a
"securities intermediary" (as defined in Section 8-102 of the UCC and a "bank"
as defined in Section 9-102 of the UCC (in such capacities, the "Financial
Institution"). Capitalized terms used but not defined herein shall have the
meaning assigned in the Credit Agreement dated as of October 30, 2002 among Wynn
Las Vegas, LLC, a Nevada limited liability company, the Administrative Agent and
the banks and other financial institutions and entities from time to time party
thereto. All references herein to the "UCC" shall mean the Uniform Commercial
Code as from time to time in effect in the State of New York.

        WHEREAS, the Grantor has granted to the Secured Party a security
interest in the Pledged Accounts (as hereinafter defined) pursuant to the
Guarantee and Collateral Agreement, dated as of October 30, 2002 (as amended,
supplemented, replaced or otherwise modified from time to time, the "Guarantee
and Collateral Agreement"), among the Grantor and the other persons party
thereto as grantors in favor of the Administrative Agent;

        WHEREAS, the parties hereto are entering into this agreement to perfect
and ensure the priority of such security interest;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        SECTION 1.    Establishment and Maintenance of Collateral Accounts.    

        (a)  The Financial Institution hereby represents and warrants that it
has established and currently maintains the accounts listed on Schedule 1 hereto
and that the Secured Party is its sole customer or entitlement holder with
respect to each such account. Each such account and any successor account and
all other accounts which the Grantor now or hereafter maintains with the
Financial Institution, being referred to herein individually as a "Pledged
Account" and collectively as the "Pledged Accounts." The Financial Institution
covenants and agrees that it shall not change the name or account number of any
Pledged Account without the prior written consent of the Secured Party.

        (b)  [Each of the parties hereto acknowledges and agrees that the
accounts listed on Part A of Schedule 1 hereto are intended to be deposit
accounts (as defined in Section 9-102(a)(29) of the UCC) and the accounts listed
on Part B of Schedule 1 hereto are intended to be securities accounts (as
defined in Section 8-501 of the UCC).] or [Each of the parties hereto
acknowledges and agrees that all of the Pledged Accounts are intended to be
[deposit accounts/securities accounts] (as defined in the UCC)] Notwithstanding
such intention, as used herein "Deposit Account" shall mean any Pledged Account
(or any part thereof) which is determined to be a "deposit account" (within the
meaning of Section 9-102(a)(29) of the UCC) and "Securities Account" shall mean
any Pledged Account (or any part thereof) which is determined to be a
"securities account" (within the meaning of Section 8-501 of the UCC).

        (c)  The Financial Institution covenants and agrees that: (i) all
securities or other property underlying any financial assets credited to any
Securities Account shall be registered in the name of the Financial Institution,
indorsed to the Financial Institution or indorsed in blank or credited to
another securities account maintained in the name of the Financial Institution
and in no case will any financial asset credited to any Securities Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Financial Institution or in blank; and

--------------------------------------------------------------------------------




(ii) all property delivered to the Financial Institution pursuant to the
Guarantee and Collateral Agreement will be promptly credited to one of the
Pledged Accounts.

        SECTION 2.    "Financial Assets" Election.    The Financial Institution
hereby agrees that each item of property (including, without limitation, all
Permitted Investments and any investment property, financial asset, security,
instrument or cash) credited to any Pledged Account that is a Securities Account
shall be treated as a "financial asset" within the meaning of
Section 8-102(a)(9) of the UCC.

        SECTION 3.    Secured Party's Control of the Pledged Accounts.    If at
any time the Financial Institution shall receive from the Secured Party an
entitlement order (i.e. an order directing transfer or redemption of any
financial asset relating to a Pledged Account) or any instruction (within the
meaning of Section 9-104 of the UCC) originated by the Secured Party (i.e., an
instruction directing the disposition of funds in a Pledged Account), the
Financial Institution shall comply with such entitlement order or instruction
without further consent by the Grantor or any other person. The Grantor is
entitled to give entitlement orders and instructions with respect to the Pledged
Accounts, subject to Section 4 hereof, provided that if such entitlement orders
or instructions conflict with instructions of the Secured Party, the Financial
Institution shall comply with the entitlement orders and instructions issued by
the Secured Party.

        SECTION 4.    Grantor's Access to the Account.    If at any time the
Secured Party delivers to the Financial Institution a Notice of Sole Control in
substantially the form set forth in Exhibit A hereto, the Financial Institution
agrees that after receipt of such notice, it will take all directions with
respect to the Pledged Accounts solely from the Secured Party and shall not
comply with instructions or entitlement orders of the Grantor or any other
person (unless and until the Secured Party instructs otherwise).

        SECTION 5.    Subordination of Lien; Waiver of Set-Off.    In the event
that the Financial Institution has or subsequently obtains by agreement, by
operation of law or otherwise a security interest in any Pledged Account or any
financial assets, cash or other property credited thereto, the Financial
Institution hereby agrees that such security interest shall be subordinate to
the security interest of the Secured Party. The financial assets, money and
other items credited to any Pledged Account will not be subject to deduction,
set-off, banker's lien, or any other right in favor of any person other than the
Secured Party (except that the Financial Institution may set off (i) all amounts
due to the Financial Institution in respect of customary fees and expenses for
the routine maintenance and operation of the respective Pledged Account and
(ii) the face amount of any checks which have been credited to such Pledged
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

        SECTION 6.    Choice of Law.    SUBJECT TO COMPLIANCE WITH APPLICABLE
NEVADA GAMING LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Regardless
of any provision in any other agreement, for purposes of the UCC, with respect
to each Pledged Account New York shall be deemed to be the bank's jurisdiction
(within the meaning of Section 9-304 of the UCC) and the securities
intermediary's jurisdiction (within the meaning of Section 8-110 of the UCC).
The Pledged Accounts shall be governed by the laws of the State of New York.

        SECTION 7.    Conflict with Other Agreements.    The Financial
Institution hereby represents, warrants, covenants and agrees that:

        (a)  There are no other agreements entered into between the Financial
Institution and the Grantor with respect to any Pledged Account [except for
[identify other agreements]] (the "Account Agreements").

        (b)  It has not entered into, and until the termination of this
agreement will not enter into, any agreement with any other person relating the
Pledged Accounts and/or any financial assets

D-2

--------------------------------------------------------------------------------




credited thereto pursuant to which it has agreed to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC) or instructions (within
the meaning of Section 9-104 of the UCC) of such other person (except any such
other agreement with the Grantor under which the obligations of the Financial
Institution are subordinated to the Financial Institution's obligations
hereunder).

        (c)  It has not entered into, and until the termination of this
agreement will not enter into, any agreement with the Grantor purporting to
limit or condition the obligation of the Financial Institution to comply with
entitlement orders or instructions from the Secured Party.

        (d)  In the event of any conflict between this Control Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Control Agreement shall prevail.

        SECTION 8.    Adverse Claims.    The Financial Institution represents
and warrants that, except for the claims and interest of the Secured Party and
of the Grantor in the Pledged Accounts, it does not know of any lien on or claim
to, or interest in, any Pledged Account or in any "financial asset" (as defined
in Section 8-102(a) of the UCC) credited thereto. If any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against the Pledged
Accounts or in any financial asset carried therein, the Financial Institution
will promptly notify the Secured Party and the Grantor thereof upon becoming
aware of such assertion.

        SECTION 9.    Additional Provisions Regarding Maintenance of
Accounts.    The Financial Institution covenants and agrees:

        (a)    Statements and Confirmations.    The Financial Institution will
promptly send copies of all statements, confirmations and other correspondence
concerning (i) any Securities Account and/or any financial assets credited
thereto and (ii) any Deposit Account, simultaneously to each of the Grantor and
the Secured Party at the address for each set forth in Section 13 of this
Agreement.

        (b)    Tax Reporting.    All items of income, gain, expense and loss
recognized in any Securities Account and all interest, if any, relating to any
Deposit Account, shall be reported to the Internal Revenue Service and all state
and local taxing authorities under the name and taxpayer identification number
of the Grantor.

        (c)    Voting Rights.    At any time during which the Grantor is
entitled to give entitlement orders pursuant to Section 3 hereof, the Grantor
shall direct the Financial Institution with respect to the voting of any
financial assets credited to the Pledged Accounts.

        (d)    Permitted Investments.    At any time during which the Grantor is
entitled to give entitlement orders pursuant to Section 3 hereof, the Grantor
shall direct the Financial Institution with respect to the selection of
investments to be made for any Pledged Account that is a Securities Account;
provided, however, that the Financial Institution shall not honor any
instruction to purchase any investments other than investments (i) prior to the
Completion Date (as defined below), of a type described as "Permitted
Securities" on Exhibit B hereto and (ii) on or after the Completion Date, of a
type described as "Cash Equivalents" on Exhibit B hereto. For purposes of the
foregoing, "Completion Date" shall be the date upon which the Secured Party
notifies the Financial Institution that "Completion" has occurred pursuant to
and in accordance with the Disbursement Agreement.

        SECTION 10.    Additional Representation and Warranty of the Financial
Institution.    The Financial Institution represents and warrants that this
Control Agreement is the legal, valid, binding and enforceable obligation of the
Financial Institution.

D-3

--------------------------------------------------------------------------------

        SECTION 11.    Indemnification of Financial Institution.    The Grantor
and the Secured Party hereby agree that (a) the Financial Institution is
released from any and all liabilities to the Grantor and the Secured Party
arising from the terms of this Control Agreement and the compliance of the
Financial Institution with the terms hereof, except to the extent that such
liabilities arise from the Financial Institution's gross negligence or willful
misconduct and (b) the Grantor, its successors and assigns shall at all times
indemnify and save harmless the Financial Institution from and against any and
all claims, actions and suits of others arising out of the terms of this Control
Agreement or the compliance of the Financial Institution with the terms hereof,
except to the extent that such arises from the Financial Institution's
negligence, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Control Agreement.

        SECTION 12.    Successors; Assignment.    The terms of this Control
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective corporate successors and assigns, except that the
neither the Grantor nor the Financial Institution may delegate their obligations
hereunder without the prior written consent of the Secured Party. Additionally,
in the event that the Secured Party is replaced as Administrative Agent under
the Guarantee and Collateral Agreement any entity that succeeds to such role
shall be entitled to the benefits of this Control Agreement. The Secured Party
agrees to send written notice to the Financial Institution of any such
replacement.

        SECTION 13.    Notices.    All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three days after being deposited
in the mail and sent by first class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the address as set forth below, or to such
other address as any party may give to the others in writing for such purpose:

    [Name of Bank]
[Address of Bank]         Attention:           Telephone:
(      )       -                 Telecopy: (      )       -            

    Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019         Attention:           Telephone:
(      )       -                 Telecopy: (      )       -            

    [Name of Grantor]
[Address]         Attention:           Telephone: (      )       -              
  Telecopy: (      )       -            

        SECTION 14.    Amendment.    No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all of the parties hereto.

        SECTION 15.    Termination.    The obligations of the Financial
Institution to the Secured Party pursuant to this Control Agreement shall
continue in effect until the security interests of the Secured Party in each of
the Pledged Accounts have been terminated pursuant to the terms of the Guarantee

D-4

--------------------------------------------------------------------------------


and Collateral Agreement and the Secured Party has notified the Financial
Institution of such termination in writing. The Secured Party agrees to provide
Notice of Termination in substantially the form of Exhibit C hereto to the
Financial Institution upon the request of the Grantor on or after the
termination of the Secured Party's security interest in the Pledged Accounts
pursuant to the terms of the Guarantee and Collateral Agreement. The termination
of this Control Agreement shall not terminate the Pledged Accounts or alter the
obligations of the Financial Institution to the Grantor pursuant to any other
agreement with respect to the Pledged Accounts.

        SECTION 16.    Counterparts.    This Control Agreement may be executed
in any number of counterparts (including by telecopy), all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.

    [NAME OF GRANTOR]
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:


 
 
      NAME OF INSTITUTION SERVING AS
FINANCIAL INSTITUTION


 
 
      By:     

--------------------------------------------------------------------------------

Name:
Title:

D-5

--------------------------------------------------------------------------------

SCHEDULE 1

        Part A List of Existing Deposit Accounts Subject to this Control
Agreement:

Exact Name of Account


--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

        

        Part B List of Existing Securities Accounts Subject to this Control
Agreement:

Exact Name of Account


--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

        

D-6

--------------------------------------------------------------------------------

Exhibit A

DEUTSCHE BANK TRUST COMPANY AMERICAS
31 West 52nd Street
New York, New York 10019

        [Date]

[Name and Address of Financial Institution]

Attention:

        Re: Notice of Sole Control

Ladies and Gentlemen:

        As referenced in the Deposit Account Control Agreement,
dated                        , 200    , among [insert name of the Grantor], you
and the undersigned (a copy of which is attached) we hereby give you notice of
our sole control over each of the Pledged Accounts and all financial assets or
funds credited thereto. You are hereby instructed not to accept any directions
or instructions with respect to the Pledged Accounts or funds credited thereto
from any person other than the undersigned, unless otherwise ordered by a court
of competent jurisdiction or otherwise directed by us in writing.

        You are instructed to deliver a copy of this notice by facsimile
transmission to [insert name of the Grantor].

    Very truly yours,
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

        Title

cc: [Name of Grantor]

D-7

--------------------------------------------------------------------------------

Exhibit B

Permitted Investments

        "Cash Equivalents": (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (as long as the full
faith and credit of the United States is pledged in support of those securities)
having maturities of not more than six months from the date of acquisition;
(c) interest-bearing demand or time deposits (which may be represented by
certificates of deposit) issued by banks having general obligations rated (on
the date of acquisition thereof) at least "A" or the equivalent by Standard &
Poor's Ratings Group ("S&P") or Moody's Investors Service, Inc. ("Moody's") or,
if not so rated, secured at all times, in the manner and to the extent provided
by law, by collateral security of the type specified in clause (a) or (b) of
this definition, with a market value of no less than the amount of monies so
invested; (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (e) commercial paper having the highest rating obtainable
from Moody's or S&P and in each case maturing within six months after the date
of acquisition; (f) money market funds or mutual funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (d) of this definition; and (g) to the extent not permitted
in clauses (a) through (f) of this definition, Permitted Securities.

        "Permitted Securities": (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 18 months from the date of acquisition, or (b) shares
of money market, mutual or similar funds which invest exclusively in assets
satisfying the requirements of clause (a) of this definition.

D-8

--------------------------------------------------------------------------------

Exhibit C

DEUTSCHE BANK TRUST COMPANY AMERICAS
31 West 52nd Street
New York, New York 10019

[Date]

[Name and Address of Financial Institution]

Attention:

        Re: Termination of Control Agreement

        You are hereby notified that the Control Agreement between you, the
Grantor and the undersigned (a copy of which is attached) is terminated and you
have no further obligations to the undersigned pursuant to such Control
Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to account number(s)
            from the Grantor. This notice terminates any obligations you may
have to the undersigned with respect to such account, however nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Grantor pursuant to any other agreement.

        You are instructed to deliver a copy of this notice by facsimile
transmission to [insert name of Grantor].

    Very truly yours,
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

D-9

--------------------------------------------------------------------------------

Exhibit E to
Guarantee and Collateral Agreement

FORM OF CONTROL AGREEMENT

        This CONTROL AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the "Control Agreement") dated as of                , 2002,
is made by and among                        , a                        (the
"Grantor"), Deutsche Bank Trust Company Americas, as administrative agent (in
such capacity, the "Administrative Agent") for the Secured Parties (as defined
in the Guarantee and Collateral Agreement referred to below),
and                        , a                        (the "Broker").

        WHEREAS, the Broker maintains for the Grantor a commodity account,
Account No.                        (the "Pledged Account"), in the name of the
Grantor.

        WHEREAS, the Grantor has granted to the Administrative Agent for the
benefit of the Secured Parties a security interest in the Pledged Account, the
commodity contracts and any free credit balance carried therein, and all
additions thereto and substitutions and proceeds thereof (collectively, the
"Collateral") pursuant to a Guarantee and Collateral Agreement, dated as of
October 30, 2002 (as amended, supplemented, replaced or otherwise modified from
time to time, the "Guarantee and Collateral Agreement"), among the Grantor and
the other persons party thereto as grantors in favor of the Administrative
Agent.

        WHEREAS, the following terms which are defined in Articles 8 and 9 of
the Uniform Commercial Code in effect in the State of New York on the date
hereof (the "UCC") are used herein as so defined: Commodity Account, Commodity
Contract, Commodity Intermediary's Jurisdiction, Control and Proceeds.
Capitalized terms used and not defined herein have the meanings given such terms
in that certain Credit Agreement dated as of October 30, 2002 among Wynn Las
Vegas, LLC, a Nevada limited liability company, the Administrative Agent and the
banks and other financial institutions and entities from time to time party
thereto.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        SECTION 1.    Notice of Security Interest.    The Grantor, the
Administrative Agent and the Broker are entering into this Control Agreement to
perfect, and to confirm the priority of, the Administrative Agent's security
interest in the Collateral. The Broker acknowledges that this Control Agreement
constitutes written notification to the Broker of the Administrative Agent's
security interest in the Collateral. The Broker agrees to promptly make all
necessary entries or notations in its books and records to reflect the
Administrative Agent's security interest in the Collateral. The Broker
acknowledges that the Administrative Agent has control over the Pledged Account
and all commodity contracts and any free credit balance carried therein from
time to time.

        SECTION 2.    Collateral; Pledged Account.    (a) The Grantor hereby
represents and warrants to, and agrees with the Administrative Agent and the
Broker that, all commodity contracts carried by the Broker on its books for the
Grantor are and shall be credited to the Pledged Account.

        (b)  The Broker hereby represents and warrants to, and agrees with the
Grantor and the Administrative Agent that (i) the Broker is a commodity
intermediary with respect to the Grantor and the Pledged Account is a commodity
account, (ii) the commodity intermediary's jurisdiction (within the meaning of
Section 9305(b) of the UCC) is, and during the term of this Control Agreement
shall for all purposes of this Control Agreement remain, the State of New York,
(iii) Schedule 1 contains a true and complete statement of the Pledged Account
and the commodity contracts and any free credit balance carried therein as of
the date hereof, and (iv) the Pledged Account is and shall remain a cash
account, and the Broker will not extend, directly or indirectly, any "purpose
credit" (within the meaning of such term under Regulation T of the Board of

E-1

--------------------------------------------------------------------------------

Governors of the Federal Reserve System of the United States) to the Grantor in
respect of the Pledged Account.

        (c)  The Administrative Agent hereby instructs the Broker, and the
Broker hereby confirms and agrees that, unless the Administrative Agent shall
otherwise direct the Broker in writing, all commodity contracts carried by the
Broker on its books for the Grantor shall be credited only to, and carried only
in, the Pledged Account.

        SECTION 3.    Control.    The Broker hereby agrees, upon written
direction from the Administrative Agent and without further consent from the
Grantor, (a) to apply any value distributed on account of the commodity
contracts carried in the Pledged Account as directed by the Administrative
Agent, to liquidate or otherwise dispose of the Collateral as and to the extent
directed by the Administrative Agent and to pay over to the Administrative Agent
all proceeds and other value therefrom or otherwise distributed with respect
thereto without any setoff or deduction, and (b) except as otherwise directed by
the Administrative Agent, not to apply any value distributed on account of any
commodity contract carried in the Pledged Account as directed by the Grantor or
any other person at any time after the Broker has received notice from the
Administrative Agent that an Event of Default exists and is continuing (and
thereafter not until such time as the Administrative Agent sends written notice
to the Broker that such Event of Default has been cured or waived). Subject to
all other terms of this Control Agreement, and subject to the terms of the
Guarantee and Collateral Agreement, until such time as the Broker has received
notice from the Administrative Agent of the occurrence and continuation of an
Event of Default (and after such time as the Issuer has received notice from the
Administrative Agent that such Event of Default has been cured or waived), the
Grantor shall be entitled to issue directions concerning the application of any
value distributed on account of any commodity contract carried in the Pledge
Account, and the Broker shall comply with such directions; provided, however,
that if and when the Broker receives conflicting directions from the Grantor and
the Administrative Agent, the Bank shall only follow the directions of the
Administrative Agent.

        SECTION 4.    Other Agreements; Termination; Successor Brokers.    The
Broker shall simultaneously send to the Administrative Agent copies of all
notices given and statements rendered pursuant to the Pledged Account. The
Broker shall notify promptly the Administrative Agent and the Grantor if any
other person asserts any lien, encumbrance, claim or security interest in or
against any of the Collateral. As long as the Guarantee and Collateral Agreement
remains in effect, neither the Grantor nor the Broker shall terminate the
Pledged Account without thirty (30) days' prior written notice to the other
party and the Administrative Agent. In the event of any conflict between the
provisions of this Control Agreement and any other agreement governing the
Pledged Account or the Collateral, the provisions of this Control Agreement
shall control. In the event the Broker no longer serves as Broker for the
Collateral, the Pledged Account, the commodity contracts and any free credit
balance carried therein shall be transferred to a successor broker, custodian or
futures commission merchant satisfactory to the Administrative Agent, provided,
that prior to such transfer, such successor broker, custodian or futures
commission merchant shall execute an agreement that is substantially in the form
of this Control Agreement or is otherwise in form and substance satisfactory to
the Administrative Agent.

        SECTION 5.    Protection of Broker.    The Broker may rely and shall be
protected in acting upon any notice, instruction or other communication that it
reasonably believes to be genuine and authorized.

        SECTION 6.    Termination.    This Control Agreement shall terminate
automatically upon receipt by the Broker of written notice executed by the
Administrative Agent that (i) all of the Obligations (excluding unmatured
contingent reimbursement and indemnification obligations, and obligations that
arise under any Specified Hedge Agreement) secured by the Collateral have been
paid in full in

E-2

--------------------------------------------------------------------------------


immediately available funds, or (ii) all of the Collateral has been released,
whichever is sooner, and the Broker shall thereafter be relieved of all duties
and obligations hereunder.

        SECTION 7.    Waiver; Priority of Administrative Agent's
Interests.    Other than with respect to its fees and customary commissions with
respect to the Pledged Account, the Broker hereby waives its right to set off
any obligations of the Grantor to the Broker against any or all of the
Collateral, and hereby agrees that any and all liens, encumbrances, claims or
security interests which the Broker may have against the Collateral, either now
or in the future in connection with the Pledged Account are and shall be
subordinate and junior to the prior payment in full in immediately available
funds of all obligations of the Grantor now or hereafter existing under the
Credit Agreement, the Guarantee and Collateral Agreement, and all other
documents related thereto, whether for principal, interest (including, without
limitation, interest as provided in the Credit Agreement, whether or not such
interest accrues after the filing of such petition for purposes of the federal
Bankruptcy Code or is an allowed claim in such proceeding), indemnities, fees,
premiums, expenses or otherwise. Except for the foregoing and claims and
interests of the Administrative Agent and the Grantor in the Collateral, the
Broker does not know of any claim to or security interest or other interest in
the Collateral.

        SECTION 8.    Notices.    All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three days after being deposited
in the mail and sent by first-class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the Grantor's and the Administrative Agent's
addresses as set forth in the Guarantee and Collateral Agreement, and to the
Broker's address as set forth below, or to such other address as any party may
give to the others in writing for such purpose:

    [Name of Broker]
[Address of Broker]         Attention:           Telephone:
(      )      -                 Telecopy: (      )      -            

        SECTION 9.    Amendments in Writing.    None of the terms or provisions
of this Control Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the parties hereto.

        SECTION 10.    Entire Agreement.    This Control Agreement and the
Guarantee and Collateral Agreement constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

        SECTION 11.    Execution in Counterparts.    This Control Agreement may
be executed in any number of counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        SECTION 12.    Successors and Assigns.    This Control Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Administrative Agent.

        SECTION 13.    Governing Law and Jurisdiction.    This Control Agreement
has been delivered to and accepted by the Administrative Agent and will be
deemed to be made in the State of New York. SUBJECT TO COMPLIANCE WITH
APPLICABLE NEVADA GAMING LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement,

E-3

--------------------------------------------------------------------------------


or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof.

        SECTION 14.    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

E-4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Control
Agreement to be duly executed and delivered as of the date first above written.

    [NAME OF GRANTOR]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
[NAME OF BROKER]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

E-5

--------------------------------------------------------------------------------

Annex 1 to
Guarantee and Collateral Agreement

        ASSUMPTION AGREEMENT, dated as of                        , 200    , made
by                        , a                        (the "Additional Grantor"),
in favor of Deutsche Bank Trust Company Americas, as administrative agent (in
such capacity, the "Administrative Agent") for (i) the banks and other financial
institutions and entities (the "Lenders") parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Guarantee and Collateral Agreement (as hereinafter defined)). All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

RECITALS:

        WHEREAS, Wynn Las Vegas, LLC (the "Borrower"), the Lenders, Deutsche
Bank Securities Inc., as lead arranger and joint book running manager, Banc of
America Securities LLC, as lead arranger, joint book running manager and
syndication agent, Bear, Stearns & Co. Inc., as arranger and joint book running
manager, Bear Stearns Corporate Lending Inc., as joint documentation agent,
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent, JPMorgan Chase Bank, as joint documentation agent, and the
Administrative Agent have entered into a Credit Agreement, dated as of
October 30, 2002 (as amended, supplemented, replaced or otherwise modified from
time to time, the "Credit Agreement");

        WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of October 30, 2002 (as
amended, supplemented or otherwise modified from time to time, the "Guarantee
and Collateral Agreement") in favor of the Administrative Agent for the benefit
of the Secured Parties;

        WHEREAS, the Credit Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and

        WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

        NOW, THEREFORE, IT IS AGREED:

        1.    Guarantee and Collateral Agreement.    By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in
Schedules                        to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made by such Additional Grantor on
and as of such date.

        2.    GOVERNING LAW.    SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA
GAMING LAWS, THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

    [ADDITIONAL GRANTOR]
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20

